Case 4:19-cv-00910-ALM-CAN Document 20 Filed 06/23/20 Page 1 of 2 PageID #: 81



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION


 FRANK EDWIN PATE, #30430-408                      §
                                                   §
 VS.                                               §               CIVIL ACTION NO. 4:19cv910
                                                   §         CRIMINAL ACTION NO. 4:14cr125(1)
 UNITED STATES OF AMERICA                          §

                           MEMORANDUM OPINION AND ORDER

        Pro se Movant Frank Edwin Pate filed the above-styled and numbered Motion to Vacate, Set

 Aside, or Correct Sentence pursuant to 28 U.S.C. § 2255. On December 23, 2019, Movant filed a

 motion to dismiss his case (Dkt. #19). Voluntary dismissals are governed by Federal Rule of Civil

 Procedure 41(a)(1)(A) that provides, in pertinent part, the movant “ may dismiss an action without

 a court order by filing: (i) a notice of dismissal before the opposing party serves either an answer or

 a motion for summary judgment.” “Unless the notice…states otherwise, the dismissal is without

 prejudice.” Fed. R. Civ. P. 41(a)(1)(B). The notice of dismissal is self-effectuating and terminates

 the case in and of itself; no order or other action of the District Court is required. In re Amerijet

 Int’l, Inc., 785 F.3d 967, 973 (5th Cir. 2015) (per curiam). Thus, once a movant has moved to

 dismiss under Rule 41(a)(1)(A)(i), the case is effectively terminated; the Court has no power or

 discretion to deny his right to dismiss or to attach any condition or burden to that right. Williams v.

 Ezell, 531 F.2d 1261, 1264 (5th Cir. 1976); In re Amerijet Int’l, Inc., 785 F.3d at 973; Carter v.

 United States, 547 F.2d 258, 259 (5th Cir. 1977) (party has absolute right to dismiss his legal action

 under Rule 41(a) prior to the filing of an answer or motion for summary judgment).

        In the present case, no answer or motion for summary judgment has been filed; thus,

 Movant is entitled to the voluntary dismissal of the case without prejudice. Movant’s case was

                                                   1
    Case 4:19-cv-00910-ALM-CAN Document 20 Filed 06/23/20 Page 2 of 2 PageID #: 82



     dismissed the moment the notice (Dkt. #19) was filed with the Clerk. Moreover, after a notice of

     voluntary dismissal is filed, the district court loses jurisdiction over the case. In re Amerijet Int’l,

     Inc., 785 F.3d at 973.

             Accordingly, it is ORDERED that Movant’s notice of dismissal (Dkt. #19) is
.
     self-effectuating and terminates the case in and of itself, and the case is DISMISSED without

     prejudice pursuant to Fed. R. Civ. 41(a)(1)(A)(i). All motions by any party not previously ruled

     upon are DENIED.

          SIGNED this 23rd day of June, 2020.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE




                                                        2
